Freedman, P. J.
The appeal of the defendant is from an order of the General Term of the City Court affirming a judgment entered against him upon the verdict of a jury, etc.- The notice of appeal to this court embraces nothing else. The record shows, however, that judgment of affirmance was duly entered upon said order, and that no appeal was taken from such judgment. The appeal from the order should be dismissed, with costs.
MacL-eah and Leventritt, JJ., concur.
Appeal dismissed, with costs to respondent.